Name: Commission Regulation ( EEC ) No 175/92 of 27 January 1992 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: economic conditions;  processed agricultural produce;  cooperation policy
 Date Published: nan

 No L 19/8 Official Journal of the European Communities 28 . 1 . 92 COMMISSION REGULATION (EEC) No 175/92 of 27 January 1992 on the supply of refined rape seed oil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 2 890 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer shall be deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender shall be deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p . 6. 0 OJ No L 136, 26. 5 . 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28. 3 . 1991 , p. 108. 28 . 1 . 92 Official Journal of the European Communities No L 19/9 ANNEX I LOTS A, B, C, D, E and F 1 . Operation Nos (') : see Annex II 2. Programme : 1990 and 1991 3. Recipient (2) : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (9) : see OJ No C 1 14, 29 . 4. 1 991 , p. 3 (under IIIA.l (a)) 8 . Total quantity : 1 840 tonnes net 9 . Number of lots : six (Lot A : 95 tonnes ; Lot B : 500 tonnes ; Lot C : 425 tonnes ; Lot D : 255 tonnes ; Lot E : 505 tonnes ; Lot F : 60 tonnes). See Annex II 10. Packaging and marking (4) f) (8) : see OJ No C 114, 29 . 4. 1991 , p. 1 Lot; A : 5 litres (IILA.2.2b and IIIA.3) ; Lots B, C, D, E and F : 20 litres (under IIIA.2.2 (a) and IIIA..3)  Markings in English, Spanish, French and Portuguese.  Supplementary markings on the packaging : see Annex II 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 11 . 3  11 . 4. 1992 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (6): tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 11 . 2. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 . 2. 1992 (b) period for making the goods available at the port of shipment : 18 . 3 .  18 . 4. 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 25. 2. 1992, at 12 noon (b) period for making the goods available at the port of shipment : 25. 3  25. 4. 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  No L 19/10 Official Journal of the European Communities 28 . 1 . 92 LOT G 1 . Operation No (') : 1447/90 2. Programme : 1989 3 . Recipient (2) : Pakistan 4. Representative of the recipient : Dr. M.NA. Ansari, Assistant Project Director , WFPK, Ministry of Health, Government of Pakistan, Training Institute and Officer of Project Directorate, near U.S. Aid, Building No 4, Block B, Sindhi Muslim Housing Society, Karachi 5. Place or country of destination : Pakistan 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (') : See list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA1 .(a)) 8 . Total quantity : 250 tonnes net 9 . Number of lots : one 10 . Packaging and marking (10) (u) : see list published in OJ No C 114, 29 . 4. 1991 , p. 1 (under IIIA2.2.(b) and IIIA.3) : Markings in English Supplementary markings on packaging : see Annex II 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Ministry of Food and Agriculture godown, Karachi Port 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 11 . 3  30. 3 . 1992 18 . Deadline for the supply : 30 . 4. 1992 19. Procedure for determining the costs of supply (6): tendering 20. Date of expiry of the period allowed for submission of tenders : 11 . 2. 1992, at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 . 2. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18. 3  18 . 4. 1992 (c) deadline for the supply : 18 . 5 . 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : not later than 12 noon on 25. 2. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 3 to 25. 4. 1992 (c) deadline for the supply : 25. 5. 1992 22. Amount of the tendering security : ECU 15 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (') : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  28 . 1 . 92 Official Journal of the European Communities No L 19/ 11 LOT H 1 . Operation No ('): 881 /91 2. Programme : 1991 3. Recipient (2) : Cape Verde 4. Representative of the recipient : See Annex II 5 . Place or country of destination : Cape Verde 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIIAl^a)) 8 . Total quantity : 800 tonnes net 9 . Number of lots : one in two parts . See Annex II 10. Packaging and marking : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA.2.2^b); IIIA.2.3 and IIIA3). 5 litres Markings in Portuguese Supplementary markings on packaging : see Annex II 1 1 . Method of mobilization : the Community market ; 12. Stage of supply : free at port of landing 1 3. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : HI : Praia ; H2 : Mindelo 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17. 3 .  11 . 4. 1992 18 . Deadline for the supply : 30. 4. 1992 19. Procedure for determining the costs of supply ^: tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 11 . 2. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 . 2. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18 . 3  18 . 4. 1992 (c) deadline for the supply : 7 . 5. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : not later than 12 noon on 25. 2. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 3 to 25. 4. 1992 (c) deadline for the supply : 12. 5. 1992 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  No L 19/12 Official Journal of the European Communities 28 . 1 . 92 Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (3) The successful tenderer is to deliver to the recipient a certificate from an official entity certifying that to the standards applicable, the products to be delivered as regards to nuclear radiation, in the Member State concerned, have not been exceeded. The successful tenderer is to supply to the recipient or its representative, on delivery, the following docu ­ ments :  plant-health certificate,  certificate of origin. (4) The supplier should send a duplicate of the original invoice to : Messrs De Keyzer &amp; Schutz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier at one of the following numbers in Brussels :  235 01 32,  23610 97,  235 01 30,  236 20 05,  236 33 04. (*) Lots B, C, D and E : Article 7 (3) (g) of Regulation (EEC) No 2200/87 does not apply to tenders submitted. Q Lots B, C, D, E and F : Shipment to take place in twenty-foot containers, FLC/LCL. The supplier will be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient will be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The successful tenderer must to submit to the recipient's agent a complete packing list of each container, specifying the number of drums belonging to each shipping number as specified in the invitation to tender. The rows of drums must be separated by plywood sheets. The successful tenderer must to seal each container with a numbered locktainer, the number of which is to be provided to the recipient's forwarder. (8) Lot A : The cartons must be stacked on wooden pallets (made of pine, fir or poplar measuring not more than 1 200 x 1 400 mm) and with the following features :  four-way entry, non-reversible, with wings,  a top deck consisting of a minimum of seven planks f) measuring 100 mm in width and of a thick ­ ness of 22 mm,  a bottom deck consistingf of three planks (*),  three bearers (*),  nine dowels : 100 x 100 x 78 mm mimimum. The palletized cartons shall be covered by a film of a thickness of at least 150 microns. The cartons must have reinforced protection consisting of four angles (35 x 35 mm) made of cardboard at least 3 mm thick placed on the four upper edges. The whole of the above must be bond, bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles . (9) Radiation certificate for Sudan should contain following information : (a) the amount of radiation of caesium -134 and - 137 ; (b) Iodine-131 . Radiation certificate muste be legalized by the diplomatic representative of Chile at the country at origin or the product. (10) Shipment to take place in containers of 20 ft ; conditions FCL/LCL (els). The free holding period for containers must be at least 15 days. (n) The separation by cardboard crosspieces is not required. A N EX O II  BI LA G II  A N H A N G II  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã  Ã  Ã  II  A N N EX II  A N N EX E II  AL LE GA TO II  BI JL A G E II  A N EX O II 28 . 1 . 92 Official Journal of the European Communities No L 19/13 D es ig na ci Ã ³n de l lo te P ar ti Be ze ic hn un g de r P ar ti e Ã § Ã ±Ã  Ã ±Ã º Ã Ã · Ã Ã ¹ Ã Ã ¼ Ã Ã  Ã Ã · Ã  ÃÃ ± Ã Ã  Ã ¯Ã ´ Ã ±Ã  L ot D Ã ©s ig na tio n du lo t De sig na zio ne de lla pa rti ta A an du id in g va n de pa rti j D es ig na Ã §Ã £ o do lo te C an ti da d to ta ld el lo te (e n to ne la da s) To ta lm Ã ¦n gd e (to ns ) G es am tm en ge de r P ar ti e (in To nn en ) Ã £Ã Ã ½Ã ¿ Ã »Ã ¹ Ã ºÃ ® ÃÃ ¿ Ã Ã  Ã Ã · Ã Ã ± Ã Ã · Ã  ÃÃ ± Ã Ã  Ã ¯Ã ´ Ã ±Ã  (Ã  Ã µ Ã Ã  Ã ½Ã ¿ Ã Ã  ) To ta l qu an tit y (in to nn es ) Q ua nt itÃ © to ta le du lo t (en to nn es ) Q ua nt itÃ to ta le de lla pa rti ta (in to nn el la te ) T ot al e ho ev ee lh ei d va n de pa rti j (in to n) Q ua nt id ad e to ta l (e m to ne la da s) Ca nt id ad es pa rc ia le s (e n to ne la da s) D el m Ã ¦n gd e (to ns ) Te ilm en ge n (in To nn en ) Ã  Ã µÃ  Ã ¹Ã º Ã ­Ã  ÃÃ ¿ Ã Ã  Ã Ã · Ã Ã µ Ã  (Ã  Ã µ Ã Ã  Ã ½Ã ¿ Ã Ã  ) Pa rti al qu an tit ie s (in to nn es ) Q ua nt itÃ © s pa rti ell es (e n to nn es ) Q ua nt ita tiv i pa rz ial i (in to nn el la te ) D ee lh oe ve el he de n (in to n) Q ua nt id ad es pa rc iai s (em to ne la da s) B en ef ic ia ri o M od tag er Em pf Ã ¤n ge r Ã  Ã ¹Ã º Ã ±Ã ¹ Ã ¿Ã  Ã Ã ¿ Ã  Be ne fic iar y B Ã ©n Ã ©f ic ia ir e B en ef ic ia ri o Be gu ns tig de B en ef ic iÃ ¡ ri o R ep re se nt an te de l be ne fic ia rio M od ta ge re ns re pr Ã ¦s en ta nt V er tre te r de s Be gÃ ¼ ns tig te n Ã Ã º ÃÃ  Ã Ã  Ã  ÃÃ ¿ Ã  Ã Ã ¿ Ã Ã ´Ã ¹ Ã ºÃ ± Ã ¹Ã ¿ Ã Ã  Ã ¿Ã Re pr es en tat iv e of th e re ci pi en t Re pr Ã ©s en ta nt du bÃ © nÃ © fic ia ire Ra pp re se nt an te de l be ne fic ia rio Ve rte ge nw oo rd ig er va n de be gu ns tig de Re pr es en ta nt e do be ne fic iÃ ¡ rio Pa Ã ­s de st in at ar io M od ta ge rla nd Be sti m m un gs la nd Ã § Ã  Ã Ã ± ÃÃ  Ã ¿Ã ¿ Ã Ã ¹ Ã Ã ¼ Ã ¿Ã  Re ci pi en t co un try Pa ys de sti na ta ire Pa es e de st in at ar io Be ste m m in gs la nd Pa Ã ­s de st in at Ã ¡r io In sc rip ci Ã ³n en el em ba laj e Em ba lla ge ns pÃ ¥ te gn in g A uf sc hr ift au f de r V er pa ck un g Ã  Ã ½Ã ´ Ã µÃ ¹ Ã ¾Ã · Ã µÃ Ã ¯ Ã Ã · Ã  Ã Ã Ã Ã º Ã µÃ Ã ±Ã  Ã ¯Ã ± Ã  M ar ki ng s on th e pa ck ag in g In sc rip tio n su r l'e m ba lla ge Isc riz io ne su ll'i m ba lla gg io A an du id in g op de ve rp ak ki ng In sc riÃ § Ã £o na em ba la ge m A 95 O xf am Be lg iu m N ic ar ag ua A cc iÃ ³ n n ° 95 0/ 91 / N ic ar ag ua / Ox fa m B / 91 08 04 / M an ag ua vÃ ­ a Co rin to / D ist rib uc iÃ ³ n gr at ui ta B 50 0 A ct io n A id M oÃ § am bi qu e Ac Ã §Ã £ o n? 14 62 /9 0 /M oÃ § am bi qu e /A cti on Ai d / 90 69 35 / Pe ba ne vÃ ­ a M om ba sa / D is tri bu iÃ § Ã £o gr at ui ta C 42 5 C 1 : 60 C A M P er Ã º A cc iÃ ³ n n ° 80 0/ 91 / Pe rÃ º / C A M / 91 20 26 / Li m a vÃ ­ a Ca lla o / D ist rib uc iÃ ³ n gr at ui ta C 2 : 60 C A M P er Ã º A cc iÃ ³ n n ° 80 1/ 91 Pe rÃ º / 91 20 27 / Li m a vÃ ­ a Ca lla o / D ist rib uc iÃ ³ n gr at ui ta C 3 : 60 C A M Pe rÃ º A cc iÃ ³ n n ° 80 2/ 91 / Pe rÃ º / C A M / 91 20 28 / Li m a vÃ ­ a Ca lla o / D ist rib uc iÃ ³ n gr at ui ta C 4 : 45 P ro sa lu s P er Ã º A cc iÃ ³ n n ° 80 3/ 91 / Pe rÃ º / Pr os al us / 91 55 30 / Li m a vÃ ­ a Ca lla o / D ist rib uc iÃ ³ n gr at ui ta C 5 : 30 P ro sa lu s P er Ã º A cc iÃ ³ n n ° 80 4/ 91 / Pe rÃ º / Pr os al us / 91 55 31 / Li m a vÃ ­ a Ca lla o / D ist rib uc iÃ ³ n gr at ui ta D es ig na ci Ã ³n de l lo te P ar ti Be ze ic hn un g de r P ar ti e Ã § Ã ±Ã  Ã ±Ã º Ã Ã · Ã Ã ¹ Ã Ã ¼ Ã Ã  Ã Ã · Ã  ÃÃ ± Ã Ã  Ã ¯Ã ´ Ã ±Ã  L ot DÃ © sig na tio n du lo t De sig na zio ne de lla pa rti ta A an du id in g va n de pa rti j De sig na Ã §Ã £ o do lo te C an ti da d to ta ld el lo te (en to ne lad as ) To ta lm Ã ¦n gd e (to ns ) G es am tm en ge de r P ar ti e (in To nn en ) Ã £Ã Ã ½Ã ¿ Ã »Ã ¹ Ã ºÃ ® ÃÃ ¿ Ã Ã  Ã Ã · Ã Ã ± Ã Ã · Ã  ÃÃ ± Ã Ã  Ã ¯Ã ´ Ã ±Ã  (Ã  Ã µ Ã Ã  Ã ½Ã ¿ Ã Ã  ) To ta l qu an tit y (in to nn es ) Q ua nt itÃ © to ta le du lo t (en to nn es ) Q ua nt itÃ to ta le de lla pa rti ta (in to nn el la te ) T ot al e ho ev ee lh ei d va n de pa rti j (in to n) Q ua nt id ad e to ta l (e m to ne la da s) Ca nt id ad es pa rc ial es (e n to ne la da s) D el m Ã ¦n gd e (to ns ) Te ilm en ge n (in To nn en ) Ã  Ã µÃ  Ã ¹Ã º Ã ­Ã  ÃÃ ¿ Ã Ã  Ã Ã · Ã Ã µ Ã  (Ã  Ã µ Ã Ã  Ã ½Ã ¿ Ã Ã  ) Pa rti al qu an tit ie s (in to nn es ) Q ua nt itÃ © s pa rti ell es (e n to nn es ) Q ua nt ita tiv i pa rz ial i (in to nn el la te ) D ee lh oe ve el he de n (in to n) Q ua nt id ad es pa rc ia is (e m to ne la da s) B en ef ic ia ri o M od ta ge r Em pf Ã ¤n ge r Ã  Ã ¹Ã º Ã ±Ã ¹ Ã ¿Ã  Ã Ã ¿ Ã  Be ne fic iar y B Ã ©n Ã ©f ic ia ir e B en ef ic ia ri o Be gu ns tig de B en ef ic ia ri o Re pr es en ta nt e de l be ne fic ia rio M od ta ge re ns re pr Ã ¦s en ta nt V er tre te r de s Be gÃ ¼ ns tig te n Ã Ã º ÃÃ  Ã Ã  Ã Ã Ã ¿Ã  Ã Ã ¿ Ã Ã ´Ã ¹ Ã ºÃ ± Ã ¹Ã ¿ Ã Ã  Ã ¿Ã Re pr es en tat iv e of th e re ci pi en t Re pr Ã ©s en ta nt du bÃ © nÃ © fic iai re Ra pp re se nt an te de l be ne fic ia rio Ve rte ge nw oo rd ig er va n de be gu ns tig de Re pr es en ta nt e do be ne fic iÃ ¡ rio Pa Ã ­s de st in at ar io M od ta ge rla nd Be sti m m un gs la nd Ã § Ã  Ã Ã ± ÃÃ  Ã ¿Ã ¿ Ã Ã ¹ Ã Ã ¼ Ã ¿Ã  Re ci pi en t co un try Pa ys de sti na ta ire Pa es e de st in at ar io Be ste m m in gs la nd Pa Ã ­s de st in at Ã ¡r io In sc rip ci Ã ³n en el em ba la je Em ba lla ge ns pÃ ¥ te gn in g A uf sc hr ift au f de r V er pa ck un g Ã  Ã ½Ã ´ Ã µÃ ¹ Ã ¾Ã · Ã µÃ Ã ¯ Ã Ã · Ã  Ã Ã Ã Ã º Ã µÃ Ã ±Ã  Ã ¯Ã ± Ã  M ar ki ng s on th e pa ck ag in g In sc rip tio n su r l'e m ba lla ge Isc riz io ne su ll'i m ba lla gg io A an du id in g op de ve rp ak ki ng In sc riÃ § Ã £o na em ba la ge m C 6 : 30 Pr os al us P er Ã º A cc iÃ ³ n n ° 80 5/ 91 / Pe rÃ º / Pr os al us / 91 55 32 / Li m a vÃ ­ a Ca lla o / D ist rib uc iÃ ³ n gr at ui ta C 7 : 15 Pr os al us Pe rÃ º A cc iÃ ³ n n ° 80 6/ 91 / Pe rÃ º / Pr os al us / 91 55 33 / Li m a vÃ ­ a Ca lla o / D ist rib uc iÃ ³ n gr at ui ta C 8 : 15 Pr os al us Pe rÃ º A cc iÃ ³ n n ° 80 7/ 91 / Pe rÃ º / Pr os al us / 91 55 34 / Li m a vÃ ­ a Ca lla o / D ist rib uc iÃ ³ n gr at ui ta I l C 9 : 15 Pr os al us P er u A cc iÃ ³ n n ° 80 8/ 91 / Pe rÃ º / Pr os al us / 91 55 35 / Li m a vÃ ­ a Ca lla o / D ist rib uc iÃ ³ n gr at ui ta C 10 : 60 P D F P er Ã º A cc iÃ ³ n n ° 80 9/ 91 / Pe rÃ º / PD F / 91 71 07 / Li m a vÃ ­ a Ca lla o / D ist rib uc iÃ ³ n gr at ui ta C 11 : 15 C ar it as Be lg ica H aÃ ¯ ti A ct io n n ° 81 0/ 91 / H aÃ ¯ ti / C ar ita s B / 91 02 39 / Po rt- au -P rin ce / D ist rib ut io n gr at ui te C 12 : 20 P ro to s H aÃ ¯ ti A ct io n n ° 81 1/ 91 / H aÃ ¯ ti / Pr ot os / 91 15 08 / Po rt- au -P rin ce / D is tri bu tio n gr at ui te D 25 5 D 1 : 22 5 C ar ita s G er m an y C hi le A cc iÃ ³ n n0 79 8/ 91 / C hi le / C ar ita s A le m an a / 91 04 04 /S an tia go vÃ ­ aV alp ar ais o /D ist rib uc iÃ ³ n gr at ui ta No L 19/14 Official Journal of the European Communities 28 . 1 . 92 D es ig na ci Ã ³n de l lo te P ar ti Be ze ic hn un g de r P ar ti e Ã § Ã ±Ã  Ã ±Ã º Ã Ã · Ã Ã ¹ Ã Ã ¼ Ã Ã  Ã Ã · Ã  ÃÃ ± Ã Ã  Ã ¯Ã ´ Ã ±Ã  L ot D Ã ©s ig na tio n du lo t D es ig na zi on e de lla pa rti ta Aa nd ui di ng va n de pa rti j D es ig na Ã §Ã £ o do lo te C an ti da d to ta ld el lo te (e n to ne la da s) To ta lm Ã ¦n gd e (to ns ) G es am tm en ge de r Pa rt ie (in To nn en ) Ã £Ã Ã ½Ã ¿ Ã »Ã ¹ Ã ºÃ ® ÃÃ ¿ Ã Ã  Ã Ã · Ã Ã ± Ã Ã · Ã  ÃÃ ± Ã Ã  Ã ¯Ã ´ Ã ±Ã  (Ã  Ã µ Ã Ã  Ã ½Ã ¿ Ã Ã  ) To tal qu an tit y (in to nn es ) Q ua nt itÃ © to ta le du lo t (en to nn es ) Q ua nt itÃ to ta le de lla pa rti ta (in to nn el la te ) T ot al e ho ev ee lh ei d va n de pa rti j (in to n) Q ua nt id ad e to ta l (em to ne lad as ) Ca nt id ad es pa rc ial es (en to ne la da s) D el m Ã ¦n gd e (to ns ) Te ilm en ge n (in To nn en ) Ã  Ã µÃ  Ã ¹Ã º Ã ­Ã  ÃÃ ¿ Ã Ã  Ã Ã · Ã Ã µ Ã  (Ã  Ã µ Ã Ã  Ã ½Ã ¿ Ã Ã  ) Pa rti al qu an tit ie s (in to nn es ) Q ua nt itÃ © s pa rti el le s (en to nn es ) Q ua nt ita tiv i pa rz ial i (in to nn el la te ) D ee lh oe ve el he de n (in to n) Q ua nt id ad es pa rc iai s (em to ne lad as ) B en ef ic ia ri o M od tag er Em pf Ã ¤n ge r Ã  Ã ¹Ã º Ã ±Ã ¹ Ã ¿Ã  Ã Ã ¿ Ã  Be ne fic iar y B Ã ©n Ã ©f ic ia ir e B en ef ic ia ri o Be gu ns tig de B en ef ic iÃ ¡ ri o Re pr es en ta nt e de l be ne fic ia rio M od ta ge re ns re pr Ã ¦s en ta nt V er tre te r de s Be gÃ ¼ ns tig te n Ã Ã º ÃÃ  Ã Ã  Ã  ÃÃ ¿ Ã  Ã Ã ¿ Ã Ã ´Ã ¹ Ã ºÃ ± Ã ¹Ã ¿ Ã Ã  Ã ¿Ã Re pr es en ta tiv e of th e re ci pi en t Re pr Ã ©s en ta nt du bÃ © nÃ © fic ia ire Ra pp re se nt an te de l be ne fic ia rio Ve rte ge nw oo rd ig er va n de be gu ns tig de Re pr es en ta nt e do be ne fic iÃ ¡ rio Pa Ã ­s de st in at ar io M od ta ge rla nd Be sti m m un gs la nd Ã § Ã  Ã Ã ± ÃÃ  Ã ¿Ã ¿ Ã Ã ¹ Ã Ã ¼ Ã ¿Ã  Re ci pi en t co un try Pa ys de sti na ta ire Pa es e de st in at ar io Be ste m m in gs la nd Pa Ã ­s de st in at Ã ¡r io In sc rip ci Ã ³n en el em ba laj e Em ba lla ge ns pÃ ¥ te gn in g A uf sc hr ift au f de r Ve rp ac ku ng Ã  Ã ½Ã ´ Ã µÃ ¹ Ã ¾Ã · Ã µÃ Ã ¯ Ã Ã · Ã  Ã Ã Ã Ã º Ã µÃ Ã ±Ã  Ã ¯Ã ± Ã  M ar ki ng s on th e pa ck ag in g In sc rip tio n su r l'e m ba lla ge Isc riz io ne su ll'i m ba lla gg io A an du id in g op de ve rp ak ki ng In sc riÃ § Ã £o na em ba la ge m D 2 : 30 C ar ita s G er m an y C hi le A cc iÃ ³ n n ° 79 9/ 91 / C hi le / C ar ita s A le m an a / 91 04 07 / A nt of ag as ta / D ist rib uc iÃ ³ n gr at ui ta E 50 5 E 1 : 15 0 SS I N ig er A ct io n n0 81 2/ 91 / N ig er / SS I / 91 30 18 / N ia m ey vi a Lo m Ã © / D ist rib ut io n gr atu ite E 2 : 30 C in te ra d N ig er A ct io n n0 81 3/ 91 / N ig er / Ci nt er ad / 91 34 59 / N ia m ey vi a Co to no u / D ist rib ut io n gr at ui te E 3 : 16 5 O ik os A ng ol a Ac Ã §Ã £ o n? 81 4/ 91 / A ng ol a / O ik os / 91 67 04 / M ala nj e vi a Lu an da / D ist rib ui Ã §Ã £ o gr at ui ta E 4 : 13 0 W V B S ud an A ct io n N o 81 5/ 91 / Su da n / W V B / 91 53 09 / N ai ro bi vi a M om ba sa / Fr ee di st ri bu tio n E 5 : 15 IC R U ga nd a A ct io n N o 81 6/ 91 / Ug an da / IC R /9 14 61 0 / K am pa la vi a M om ba sa / Fr ee di str ib ut io n E 6 : 15 IC R \ Ã g an da A ct io n N o 81 7/ 91 / U ga nd a / IC R / 91 46 06 / N am al u vi a M om ba sa / Fr ee di st ri bu tio n 28 . 1 . 92 Official Journal of the European Communities No L 19/15 De sig na ciÃ ³ n de l lo te P ar ti Be ze ic hn un g de r P ar ti e Ã § Ã ±Ã  Ã ±Ã º Ã Ã · Ã Ã ¹ Ã Ã ¼ Ã Ã  Ã Ã · Ã  ÃÃ ± Ã Ã  Ã ¯Ã ´ Ã ±Ã  L ot DÃ © sig na tio n du lo t D es ig na zi on e de lla pa rti ta A an du id in g va n de pa rti j D es ig na Ã §Ã £ o do lo te C an ti da d to ta ld el lo te (en to ne la da s) To ta lm Ã ¦n gd e (to ns ) G es am tm en ge de r P ar ti e (in To nn en ) Ã £Ã Ã ½Ã ¿ Ã »Ã ¹ Ã ºÃ ® ÃÃ ¿ Ã Ã  Ã Ã · Ã Ã ± Ã Ã · Ã  ÃÃ ± Ã Ã  Ã ¯Ã ´ Ã ±Ã  (Ã  Ã µ Ã Ã  Ã ½Ã ¿ Ã Ã  ) To ta l qu an tit y (in to nn es ) Q ua nt itÃ © to ta le du lo t (en to nn es ) Q ua nt itÃ to ta le de lla pa rti ta (in to nn el la te ) T ot al e ho ev ee lh ei d va n de pa rti j (in to n) Q ua nt id ad e to ta l (em to ne la da s) Ca nt id ad es pa rc ia le s (e n to ne lad as ) D el m Ã ¦n gd e (to ns ) Te ilm en ge n (in To nn en ) Ã  Ã µÃ  Ã ¹Ã º Ã ­Ã  ÃÃ ¿ Ã Ã  Ã Ã · Ã Ã µ Ã  (Ã  Ã µ Ã Ã  Ã ½Ã ¿ Ã Ã  ) Pa rti al qu an tit ie s (in to nn es ) Q ua nt itÃ © s pa rti el le s (en to nn es ) Q ua nt ita tiv i pa rz ial i (in to nn el la te ) D ee lh oe ve el he de n (in to n) Q ua nt id ad es pa rc iai s (em to ne lad as ) B en ef ic ia ri o M od tag er Em pf Ã ¤n ge r Ã  Ã ¹Ã º Ã ±Ã ¹ Ã ¿Ã  Ã Ã ¿ Ã  Be ne fic ia ry B Ã ©n Ã ©f ic ia ir e B en ef ic ia ri o Be gu ns tig de B en ef ic iÃ ¡ ri o Re pr es en ta nt e de l be ne fic ia rio M od ta ge re ns re pr Ã ¦ se nt an t V er tre te r de s Be gÃ ¼ ns tig te n Ã Ã º ÃÃ  Ã Ã  Ã Ã Ã ¿Ã  Ã Ã ¿ Ã Ã ´Ã ¹ Ã ºÃ ± Ã ¹Ã ¿ Ã Ã  Ã ¿Ã Re pr es en ta tiv e of th e re ci pi en t Re pr Ã ©s en ta nt du bÃ © nÃ © fic ia ire Ra pp re se nt an te de l be ne fic ia rio Ve rte ge nw oo rd ig er va n de be gu ns tig de Re pr es en ta nt e do be ne fic iÃ ¡r io Pa Ã ­s de st in at ar io M od ta ge rla nd Be sti m m un gs la nd Ã § Ã  Ã Ã ± ÃÃ  Ã ¿Ã ¿ Ã Ã ¹ Ã Ã ¼ Ã ¿Ã  Re ci pi en t co un try Pa ys de sti na ta ire Pa es e de st in at ar io Be ste m m in gs la nd Pa Ã ­s de st in at Ã ¡r io In sc rip ci Ã ³n en el em ba la je Em ba lla ge ns pÃ ¥ te gn in g A uf sc hr ift au f de r V er pa ck un g Ã  Ã ½Ã ´ Ã µÃ ¹ Ã ¾Ã · Ã µÃ Ã ¯ Ã Ã · Ã  Ã Ã Ã Ã º Ã µÃ Ã ±Ã  Ã ¯Ã ± Ã  M ar ki ng s on th e pa ck ag in g In sc rip tio n su r l'e m ba lla ge Isc riz io ne su ll' im ba lla gg io A an du id in g op de ve rp ak ki ng In sc riÃ § Ã £o na em ba la ge m F 60 F i: 15 IC R U ga nd a A ct io n N o 99 7/ 91 /U ga nd a / IC R /9 14 60 6 / K am pa la vÃ ­ a M om ba sa / Fr ee di str ib ut io n \ \ F 2 : 15 IC R l U ga nd a Ac tio n N o 99 8/ 91 /U ga nd a / IC R /9 14 60 7 / K am pa la vi a M om ba sa / Fr ee di str ib ut io n F 3 : 15 IC R U ga nd a Ac tio n N o 99 9/ 91 / Ug an da / IC R / 91 46 08 / K am pa la vi a M om ba sa / Fr ee di str ib ut io n F 4 : 15 IC R U ga nd a Ac tio n N o 10 00 /9 1 /U ga nd a /I CR /9 14 60 9 / K am pa la vi a M om ba sa / Fr ee di str ib ut io n G 25 0 P ak is ta n P ak is ta n H 80 0 H 1 : 53 0 C ab o V er de Em pr es a PÃ º bl ica de A ba ste ci m en to (E M PA ), Pr ai a, CP 10 4 (te l. 24 93 05 ; te le x 60 54 EM PA ) C ab o V er de P ra ia H 2 : 27 0 C ab o V er de Em pr es a PÃ º bl ica de A ba ste ci m en to (E M PA ), M in de lo , CP 14 8 (te l. 23 69 /2 78 1 ;t el eg ra m EM PA , S. V ic en te ) C ab o V er de M in de lo No L 19/16 Official Journal of the European Communities 28 . 1 . 92